Title: From John Adams to Richard Brearse, 4 May 1798
From: Adams, John
To: Brearse, Richard,Mason, Alexander


To the Citizens of Bristol Township in the County of Philadelphia in the state of Pennsylvania
Gentlemen
Philadelpa: May 4th 1798—


Your Address, and Memorial, to the President, the Senate and House of Representatives of the United States has been presented to me, by one of your representatives in Congress Mr. Sitgreaves—
The sentiments and determination expressed in this Address, are such as become the sincere Lovers of their Country in dangerous times; In proportion to your satisfaction, with the endeavors of your own Government must be your alarm and resentment, at the Wrongs, Menaces, and Indignities which, have been so profusely and so undeservedly committed against it—
Those who have  found divisions, among the people, in so many Republican Nations, so favorable to their Views of Ambition, Avarice, and Conquest, might naturally build their hopes of success in this Country on Similar foundations, but they will find themselves disappointed—
Threats to extinguish the Independence of the United States, or to partition or dismember them in the twenty third year of their age, could never be made, but by persons as profoundly ignorant of the power of the State, as grossly misinformed of the spirit and resources of the people—
Nothing in the course of my Life, has given me a more exquisite pleasure, than the frank acknowledgments from Various quarters, and in your address in particular of a sense of the blessings you enjoy, as Members of this happy and highly favoured community, under the truly free and equal Government of the United states from which these blessings proceed. Your Freedom and Independence deserve to be maintained at every hazard—
While the decided declaration of your perfect and grateful approbation, of the conduct heretofore pursued by the Executive Authority of Government, is an high reward and an ample satisfaction to me, your honorable engagement to support every measure, which may be thought necessary to secure the Constitution, Freedom and Independence of the United states, must give pleasure to every Lover of his country

John Adams